EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
 
Response to Amendment
In applicant’s Remarks and Amendment to Claims filed on 09/03/2021, Claims 15 was cancelled; Claims 1, 4-5, 9, 13-14, 16, 18-19, 21 and 26 were amended. As a result, claims 1-14 and 16-26 are pending, of which claims 1, 9, and 18 are in independent form.
Allowable Subject Matter
Claims 1-14 and 16-26 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
	Regarding Claims 1, 9, and 18, although the closest prior art of record (such as Ingraham et al. (WO Pub. No. 2019027889) and Pantfoerder et al. (U.S Pub. No. 20190325125)) teaches An apparatus, comprising: a processing resource; memory having instructions executable by the processing resource; and a vehicular communication component coupled to the processing resource, the vehicular communication component configured to: verify, in response to receipt of a certificate from a particular vehicle, the certificate is received in response to a departure of the particular vehicle, and provide, to the particular vehicle and in response to the identity of the particular vehicle being verified, a request for data corresponding to information associated with a route particular vehicle is to travel along after the departure and a first public key for encryption of the data at the particular vehicle.
However, none of the prior art, alone or in combination teaches the network comprises a block chain distributed ledger that is spread over multiple nodes; and the certificate is received in response to a departure of the particular vehicle and directly from the particular vehicle when the apparatus is within a particular proximity of the particular vehicle and indirectly via one or more nodes of the network when the apparatus is not within the particular proximity of the particular vehicle. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Ingraham et al. (WO Pub. No. 2019027889) discloses a system and method for gathering and communicating at least one related data that is cryptographically verifiable and authenticated to use in at least one reconstruction is described. One example includes V2X device encryption provisioning; operating vehicle V2X communications; and storing all V2X data in memory. If at least one occurs: send a final request for data logs from any other V2X in the vicinity. Ensure logs are sent using signed & encrypted protocol. Record black box data; combine stored V2X data with black box data & storing to a file. Apply cryptographic protections to the file; up / down load the file from each vehicle. Recreate the at least one in 3D w/ simulation software. In embodiments, reconstruction comprises fault determination.
Pantfoerder et al. (U.S Pub. No. 20190325125) discloses improving data security with respect to data collection, verification, and authentication techniques associated with obtaining and transmitting identity information. For example, an identification credential may be received (e.g., via a short-range communications protocol such as iBeacon) by a first device from a second device. The credential may be associated with a second user of the second device. The first device may verify the credential and, if valid, an additional option to approve a secure communications channel may be presented at the first device. If the additional option is selected, a secure communications channel may be established between the first device and the second device.
Qi et al. (U.S Pub. No. 20200145191) discloses An authentication system for V2X communication systems includes a first node having a V2X communication module with a processor, a memory, and input/output ports communicating a request to join and periodically communicating a first data packet to the V2X communication system. The authentication system having a private blockchain including a plurality of participant nodes within a predefined optimized area of one another, the blockchain receiving and validating the request to join the V2X communication system, and upon successfully validating the request to join the V2X communication system, periodically sending a second data packet from the plurality of participant nodes to the first node. The input/output ports receiving the second data packet, the processor executing a first control logic stored in the memory to extract the second data packet and a second control logic selectively generating a notification based on the contents of the second data packet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/HEE K SONG/Primary Examiner, Art Unit 2497